DETAILED ACTION
	Applicant’s response, filed 12 May 2022 has been entered.
	Claim(s) 1, and 4-8 are currently pending.  
	Rejection of claim(s) 3 and 7 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1 under 35 U.S.C. §102 has been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Rejections of claim(s) 2-5, and 6-8 under 35 U.S.C. §103 have been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “until the failed vehicle has been away from the instruction change target vehicle” where Examiner assumes Applicant intended to recite “until the failed vehicle is away from the instruction change target vehicle”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because limitations set forth in the claim contradict each other such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. The contradictory claim limitations are “specify, as an instruction change target vehicle, a normal autonomous driving vehicle located in a target area which is an area from the failed vehicle to an intersection located one section behind the failed vehicle” (from claim 1), and “to specify, as the instruction change target vehicle, a normal autonomous driving vehicle expected to enter the same level as the failed vehicle”.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because limitations set forth in the claim contradict each other such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. The contradictory claim limitations are “specify, as an instruction change target vehicle, a normal autonomous driving vehicle located in a target area which is an area from the failed vehicle to an intersection located one section behind the failed vehicle” (from claim 1), and “specify, as the instruction change target vehicle, a normal autonomous driving vehicle located on the target route which is the area from the location of the failed vehicle to the target parking space in which the failed vehicle is instructed to park”.
Allowable Subject Matter
Claims 1, 4, and 7-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites subject matter that, when taken in combination with the other elements of the claim, is not represented in the prior art, namely: “specify, as an instruction change target vehicle, a normal autonomous driving vehicle located in a target area which is an area from the failed vehicle to an intersection located one section behind the failed vehicle… issue an evacuation instruction… such that the instruction change target vehicle gets away from the failed vehicle, until the failed vehicle has been away from the instruction change target vehicle by a certain distance”. Claims 4 and 7-8 depend upon claim 1, incorporating of the limitations of claim 1 by reference, and are therefore allowable under the same rationale.  Yamazaki et al. (US 2019/0382002) appears to be the closest prior art.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669